Case: 17-11665   Date Filed: 02/14/2018   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11665
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:98-cv-02659-CC



EDWARD L. REASE,

                                                            Plaintiff-Appellant,

                                  versus

AT&T CORPORATION,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 14, 2018)

Before WILSON, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-11665     Date Filed: 02/14/2018     Page: 2 of 8


      Edward Rease (“Plaintiff”), proceeding pro se, appeals the district court’s

denial of his motion for leave to file a motion to amend the judgment to correct

either clerical mistakes or mistakes arising from oversight or omission. After

careful review, we affirm.

I.    BACKGROUND

      Plaintiff originally filed this employment-discrimination action in September

1998. Plaintiff alleged that his former employer, AT&T Corporation (“AT&T”),

discriminated against him when it failed to promote him to more than 100 positions

for which he had applied. He also alleged claims for retaliatory discharge. The

district court resolved most of the claims through summary judgment, and Plaintiff

voluntarily dismissed others. Ultimately, only four claims remained for trial.

      On the first day of trial, Plaintiff informed the district court that he had not

subpoenaed any witnesses. The district court gave Plaintiff a two-day extension in

which to subpoena witnesses. Plaintiff failed to do so and, when the court

reconvened, Plaintiff informed the court that, although he believed he had a

meritorious case, he would not be able to present it without witnesses.

      The district court construed Plaintiff’s comments as a motion for voluntary

dismissal and dismissed his remaining claims without prejudice. Shortly

thereafter, AT&T moved the district court to amend its dismissal without prejudice




                                           2
                 Case: 17-11665       Date Filed: 02/14/2018        Page: 3 of 8


to a dismissal with prejudice. In November 2002, the district court granted

AT&T’s motion. Plaintiff appealed that decision.

       Meanwhile, in September 2002—before the district court amended its

dismissal of Plaintiff’s four remaining claims from one without prejudice to one

with prejudice—Plaintiff filed another action against AT&T and two other

defendants in which he brought many of the same claims he had previously

brought in this lawsuit. The district court dismissed all claims asserted against

AT&T in that second lawsuit, and Plaintiff never properly challenged that decision

on appeal. 1

       In September 2003, we vacated the district court’s November 2002 order

dismissing with prejudice Plaintiff’s four remaining claims in this case and

remanded the case to the district court. On remand, the district court ordered

Plaintiff to file a motion to place the case back on the court’s trial docket. The

district court further indicated that failure to file such a motion could “result in

sanctions, including possible dismissal” of the action. Plaintiff filed the motion,

and the district court placed the case back on the trial docket.




1
  Plaintiff filed a notice of appeal from the district court’s order dismissing the claims he
asserted against AT&T in his second lawsuit. However, because Plaintiff’s claims against
another defendant remained pending, we dismissed his appeal for lack of jurisdiction. After the
district court disposed of all remaining claims in the case, Plaintiff filed a second notice of
appeal, but he did not challenge the district court’s dismissal of his claims against AT&T in that
appeal.
                                                 3
              Case: 17-11665      Date Filed: 02/14/2018   Page: 4 of 8


      The district court subsequently reopened discovery at AT&T’s request.

AT&T later filed a second motion for summary judgment on Plaintiff’s four

remaining claims. The district court granted that motion and, on October 3, 2005,

the clerk entered judgment in favor of AT&T under Rule 58 of the Federal Rules

of Civil Procedure. Plaintiff then filed an untimely motion for reconsideration,

which the district court denied. Plaintiff then filed a notice of appeal.

      In February 2007, we dismissed Plaintiff’s appeal in part for lack of

jurisdiction because his notice of appeal was untimely to appeal from the

October 3, 2005, judgment. We later affirmed the district court’s denial of

Plaintiff’s motion for reconsideration.

      Plaintiff has since filed a motion for reconsideration, a motion to reopen the

case, or both, in 2009, 2010, 2011, and 2013. The district court denied each

motion. Plaintiff appealed three of those denials. We affirmed the denial of

Plaintiff’s 2009 motion and dismissed his later appeals as frivolous.

      In 2014, Plaintiff changed his approach and filed his first motion to correct

“clerical errors,” in which he asked the district court, among other things, to vacate

the October 3, 2005, judgment. The district court denied that motion. Plaintiff

then filed a notice of appeal and a motion for reconsideration of that denial. The

district court denied Plaintiff’s motion for reconsideration and directed Plaintiff not




                                           4
               Case: 17-11665     Date Filed: 02/14/2018     Page: 5 of 8


to file any additional motions or documents unless he first obtained leave of court

to do so.

      On appeal, AT&T filed a motion to dismiss Plaintiff’s appeal as frivolous

and asked us to restrict Plaintiff’s filings in this Court. We granted AT&T’s

motion to dismiss the appeal as frivolous. Although we denied AT&T’s request

that we restrict Plaintiff’s filings, we did so without prejudice to AT&T’s ability to

seek such relief in a later appeal if Plaintiff continued to file frivolous appeals,

motions, or other filings in this Court.

      In 2015, Plaintiff moved for leave to file a motion to amend the judgment to

correct “clerical errors” so that his case would stand dismissed without prejudice.

The district court denied that motion. Plaintiff sought leave to file a motion for

reconsideration of that denial, which the district court also denied.

      In February 2017, Plaintiff filed the instant motion for leave to file a motion

to amend the judgment to correct either clerical mistakes or mistakes arising from

oversight or omission. The district court denied that motion. Plaintiff now appeals

that denial.

II.   DISCUSSION

      In the order on appeal, the district court denied Plaintiff’s motion for leave

to file a motion to amend the judgment to correct either clerical mistakes or

mistakes arising from oversight or omission. Plaintiff was required to seek leave


                                            5
               Case: 17-11665     Date Filed: 02/14/2018     Page: 6 of 8


to file his substantive motion because the district court previously entered an order

directing him not to file any additional motions or documents in the case unless he

first obtained leave of court to do so. The district court imposed that requirement

because Plaintiff had previously filed at least five post-judgment motions raising

the same or similar arguments as to why he should be permitted to bring his claims

in a new complaint. The district court specifically invoked “the interests of

judicial economy and the preservation of judicial resources.”

      We review for abuse of discretion the district court’s decision to enforce its

earlier filing restriction by denying Plaintiff leave to file yet another post-judgment

motion. See, e.g., Procup v. Strickland, 792 F.2d 1069, 1074 (11th Cir. 1986)

(en banc) (recognizing that federal courts “have both the inherent power and the

constitutional obligation to protect their jurisdiction from conduct which impairs

their ability to carry out Article III functions” and that “[c]onsiderable discretion

necessarily is reposed in the district court” when it fashions a filing restriction).

      The district court did not abuse its discretion in denying Plaintiff leave to file

his proposed motion to amend the judgment. The arguments that Plaintiff sought

to raise in his motion to amend are the same or similar to arguments that he has

previously raised numerous times in these proceedings. The district court has

consistently rejected those arguments, and we have dismissed Plaintiff’s three most

recent appeals as frivolous. Under these circumstances, the district court did not


                                            6
               Case: 17-11665     Date Filed: 02/14/2018    Page: 7 of 8


abuse its discretion in denying Plaintiff leave to file yet another motion arguing

that the dismissal of his four remaining claims with prejudice after the district court

granted his motion to have the matter placed back on the trial docket was the result

of a clerical error or mistakes arising from oversight or omission.

       The gravamen of Plaintiff’s argument was, and is, that upon our reversal of

the district court’s November 2002 order, in which the district court had amended

the original without-prejudice dismissal to a dismissal with prejudice, his claims

stood dismissed without prejudice and, therefore, the district court erred in

reopening discovery and granting AT&T’s second motion for summary judgment.

The district court rejected this argument on the merits in 2014, and we dismissed

Plaintiff’s appeal from that decision as frivolous. We also warned Plaintiff that, if

he continued to file frivolous and repetitious appeals, he would subject himself to

sanctions, including restrictions placed on his filings in this Court.

       AT&T now moves for the imposition of sanctions against Plaintiff

specifically to prevent him from filing further appeals and motions in this Court.

Because Plaintiff has continued to file frivolous and repetitious appeals, we grant

AT&T’s motion for sanctions.

III.   CONCLUSION

       For the reasons set forth above, we AFFIRM the district court’s denial of

Plaintiff’s motion for leave to file a motion to amend the judgment to correct


                                           7
               Case: 17-11665     Date Filed: 02/14/2018     Page: 8 of 8


clerical mistakes or mistakes arising from oversight or omission. We GRANT

AT&T’s motion for sanctions and restrict Plaintiff’s future filings as follows. If

Plaintiff files any further appeals in case no. 1:98-cv-02659, the clerk is

DIRECTED to docket the filing, but Plaintiff must obtain this Court’s permission

to proceed. Until and unless the Court grants such leave, the clerk shall not accept

any further filings in the case, and all proceedings therein shall be STAYED

pending further order of the Court. Should the Court deny leave to proceed, the

clerk shall close the file and accept no further filings therein.




                                            8